Case 1:18-cv-00886-LPS Document 151 Filed 04/03/20 Page 1 of 2 PageID #: 7387

                                                                                   Jeff Castellano
                                                                                   I.M. Pei Building
                                                                                   1105 North Market St., 12th Floor
                                                                                   Wilmington, DE 19801
                                                                                   (302) 298‐0703
                                                                                   jcastellano@shawkeller.com



                                       April 3, 2020

BY CM/ECF
The Honorable Jennifer L. Hall
United States District Court for the District of Delaware
844 N. King Street
Wilmington, DE 19801
       Re: 3Shape A/S v. Align Technology, Inc., C.A. No. 18-886-LPS (Consolidated)
Dear Judge Hall:
       The parties hereby submit this proposal for scheduling in this action, as directed by the
Court at the February 10, 2020 teleconference (D.I. 89).

        The parties agree that the patents asserted in Align’s counterclaims in this action (i.e.,
U.S. Patent Nos. 10,507,088, 10,507,089, 9,675,430) should be severed from this action and
consolidated with Align’s complaint in C.A. No. 18-1949-LPS. Coincident with the addition of
these three new patents to the 18-1949 action by stipulated amended complaint, Align will
dismiss without prejudice its currently asserted U.S. Patent Nos. 7,357,634, 8,359,115, and
8,805,563 from that case, and 3Shape will dismiss without prejudice its currently-asserted
counterclaims regarding U.S. Patent Nos. 7,357,634, 8,359,115, and 8,805,563.

        This reorganization will eliminate the need for a separate trial on Align’s counterclaim
patents in this case, reducing the burden on the Court and the parties. It will also reduce the
overall number of patents asserted between the parties. Finally, Align’s counterclaim patents can
be prosecuted in the 18-1949 action without disruption of the schedule in that case, thus ensuring
the smooth integration of the patents into an existing case without creating the need for another
discovery schedule and trial in a later action involving these parties.

        Because the 18-1949 action is in its infancy, the parties agree that no adjustment to the
overall schedule is necessary.

         The parties believe that this is a suitable approach as it will reduce the overall number of
trials in this Court and keep all cases moving on an acceptable timeframe. In addition, the
parties believe that this approach is consistent with Your Honor’s guidance on the February 10,
2020 call. (See Feb. 10, 2020 Telecon. Tr. at 22:4-14 (“THE COURT: . . . So if Align wants to
try to bump one of the other trials it has scheduled or add these to one of those other trials, that
could be something that the Court would be amenable to, but I am not in a position to be able to
rule on that today.”)).
Case 1:18-cv-00886-LPS Document 151 Filed 04/03/20 Page 2 of 2 PageID #: 7388
SHAW KELLER LLP
The Honorable Jennifer L. Hall
Page 2

        Counsel remains available should the Court have any questions. If the Court approves of
the parties’ proposal, Align will file an amended complaint consistent with the above and the
parties will file a stipulation for dismissal without prejudice consistent with the above.

                                                   Respectfully,

                                                   /s/ Jeff Castellano

                                                   Jeff Castellano (No. 4837)
cc:    Clerk of the Court (by hand delivery)
       All counsel of record (by e-mail)
